Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.


I. CONTINUED EXAMINATION UNDER 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2021 has been entered.


II. RESPONSE TO AMENDMENT
Acknowledgment is made of the amendment filed 02/09/2021, in which:claims 1 and 17 are amended; claims 7, 9-16, 20, and 23-26 are canceled; and the rejections of the claims are traversed. Claims 1-6, 8, 17-19, 21-22, and 27-28 are currently pending and an Office Action on the merits follows. 


III. CLAIM REJECTIONS - 35 USC § 103


The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1.	Claims 1-6, 8, 17-19, 21,  and 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chambers et al US 20110291964 is view of Sirpal2 20120084735  and further in view of Smith et al. US 2012001831.

Consider claim 1. Chambers discloses a method performed by an electronic device comprising a firs touch display mounted to a first housing (see abstract and fig 1 para 0015 first touch screen and second touch screen. Either one can be the first touch display. Note: screens are shown inside a housing), a second touch display mounted to a second housing, and a hinge connecting the first housing and the second housing  ([0015] the screens are separated by a hinge), the method comprising: 
displaying a first screen of a first application on an entire area of a first touch display of the electronic device (see fig. 1 first touch screen 102, Para 0015 “an entire area” is read shown in fig A below), in an unfolding sate of the electronic device in which the first housing and the second hosing are arranged such that the first touch display and the second touch display face a same direction (fig 1, 3-4)
    PNG
    media_image1.png
    568
    913
    media_image1.png
    Greyscale
  

displaying a second screen of a second application on an entire area of a second touch display of the electronic device in the unfolding state (see fig. 1 second touch screen 104, Para 0015. See fig A above);    Note that either touch display 102 or 104 can be considered the first or second touch display and vice versa.
detecting a plurality of touch inputs (fig. 1 Para 0015, a hand gesture on the first touch screen 102 determines the speed, position trajectory, behavior at the discontinuity, and final location of an object 108 on the second touch screen 104. Also see fig 4 where multiple fingers touch the display 104 and are slid towards display 102. Note here the first display is 104);  continuously moving the from the first touch display to the second touch display , in the unfolding sate (fig. 1 Para 0015, a hand gesture on the first touch screen 102 determines the speed, position trajectory, behavior at the discontinuity, and final location of an object 108 on the second touch screen 104. Para 0016 and 0017, for example a flick gesture including contacting the touch screen, moving the contact point across the screen and releasing the contact with the screen before the contact point has come to rest. Also see fig 4 where multiple fingers touch the display 104 and are slid over to display 102. Note here the first display is 104 Para 0026 0027); and
based on detecting of the plurality of touch inputs continuously moving from the first touch display to the second touch display (Also see fig 4 where multiple fingers touch the display 104 and are slid over to display 102. Note here the first display is 104 Para 0026 0027 page 2 of the display 104 is slid over to the display 102. So then content from page 2 which is on display 104 is displayed in display 102 in addition to item 400). 
Chambers however does not disclose and the second application which is different from the first application and displaying a third screen of the first application on the entire area of the second touch display such that the second screen of the second application is not displayed in the second touch display, in the unfolding state where the touch input move across the first touch display and the second touch display, wherein the third screen is not a screen in which the first screen is enlarged

Sirpal2 however discloses the second application which is different from the first application (see fig 6A where the first application is A1 and second application is D2), and displaying a third screen of the first application on the entire area of the second touch display such that the second screen of the second application is not displayed in the second touch display(fig 6A-6C para 0071-0073 multi-screen application 152 occupies a first screen and then in response to gesture 176 occupies the first display and the second display. where the first application is A1 and the second application is D2 and the first application A1 is displayed in both the first touch display and the second touch display as shown is in fig 6C the portion of display 104 which is occupied by A1), in the unfolding state ([0033] [0040] hinge provided between first display and second display. Open position with both display visible)where the touch input move across the first touch display and the second touch display(fig 6A-6C para 0071-0073 multi-screen application 152  occupies a first screen and desktop application 138 occupies second display and drag gesture 176 is shown to start in 152 and move across to second display 138  ), wherein the third screen is not a screen in which the first screen is enlarged (see fig 7A-E,  the third screen 152 is displayed  on the second display fig 7E and is not an enlarged).
Chambers contains a "base" device/method of displaying screens on multiple touch displays.  Sirpal2 contains a "comparable" device/method of displaying screens on multiple touch displays that has been improved in the same way as the claimed invention.  The known "improvement" of Sirpal2 could have been applied in the same way to the "base" device/method of Chambers and the results would have been predictable and resulted in the second application which is different from the first application and displaying a third screen of the first application on the entire area of the second touch display such that the second screen of the second application is not displayed in the second touch display, in the unfolding state where the touch input move across the first touch display and the second touch display, wherein the third screen is not a screen in which the first screen is enlarged (. Furthermore, both Chambers and Sirpal2 use and disclose similar functionality (i.e., using multiple touch displays to display a plurality of screens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

a first touch display mounted to a first housing and a second touch display mounted to a second housing.
Smith however discloses a first touch display mounted to a first housing and a second touch display mounted to a second housing. (fig 7a display 714 and 715 mounted to first and second housing 701 and 702  and main display mounted to main housing 700 [0056] at least the main screen is a touch sensitive ).
Chambers as modified by Sirpal2 contains a "base" device/method of displaying screens on multiple touch displays.  Smith contains a "comparable" device/method of displaying screens on multiple displays that has been improved in the same way as the claimed invention.  The known "improvement" of Smith could have been applied in the same way to the "base" device/method of Chambers as modified by Sirpal2 and the results would have been predictable and resulted in a first touch display mounted to a first housing and a second touch display mounted to a second housing. Furthermore, both Chambers as modified by Sirpal2 and Smith use and disclose similar functionality (i.e., using multiple displays to display a plurality of screens) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.



Consider claim 2. Chambers as modified by Sirpal2 and Smith discloses the method of claim 1, wherein the plurality of touch inputs continuously moving include one of a drag & drop gesture and a flick gesture (Chambers Para 0016 and 0017 Flick gesture. Para 0027 slide gesture). 

Consider claim 3. Chambers as modified by Sirpal2 and Smith discloses the method of claim 1, wherein the plurality of touch inputs continuously moving begin in the first touch display pass through a space formed between fist touch display and the second touch display and arrive in the second touch display (Chambers fig 1, 3 and para 0017 0018 0026 0027. Also see Sirpal2 fig 6 fig 8a 8b). 
Motivation to combine is similar to motivation cited in claim 1. 

Consider claim 4. Chambers as modified by Sirpal2 and Smith discloses the method of claim 3, further comprising at least one of the first touch display and the second touch display providing feedback in response of the plurality of touch inputs in the second touch display (Chambers Para 0017 visual feedback is provided to a user when a flick gesture is performed. For example, a visual element moves from the first touch screen to the second touch screen).
 
Consider claim 5. Chambers as modified by Sirpal2 and Smith discloses the method of claim 4, wherein the feedback includes at least one of visual feedback, auditory feedback, and tactile feedback (Chambers Para 0017 visual feedback is provided to a user when a flick gesture is performed. For example, a visual element moves from the first touch screen to the second touch screen). 
 
. Chambers as modified by Sirpal2 and Smith discloses the method of claim 3, wherein detecting the plurality of touch inputs continuously moving utilizes times, areas, or directions in which the plurality of touch inputs are detected in the second touch display (Chambers See Para 0016 and 0017, the parameters of this gesture can accomplish the selection of an object to be moved, the trajectory and speed of the object along the trajectory, the behavior across the discontinuity and the final position of the object. Note that speed = distance/time). 
 
Claim 7 is canceled.
 
Consider claim 8. Chambers as modified by Sirpal2 and Smith discloses the method of claim 1, further comprising: 
detecting the plurality of touch inputs (Chambers Para 0026 0027 note that fig 4 illustrates the gesture from 104 to display 102. However the gesture can be performed from 102 to 104); continuously moving from the second touch display to the first touch screen (Chambers see fig. 3, Para 0024 and 0025, using a gesture in a particular screen location can move the contents of one display to another, change the display mode from one screen to multiple screens or exchange the contents of adjacent displays. Para 0027 fig 4); and 
based on detecting the plurality of touch inputs continuously moving from the second touch display to the first, displaying the first application I the first touch display and displaying the second application in the second touch display (see Sirpal2 fig 8A- 8B. in response to drag gesture 176 application A1, which is displayed in first and second touch displays, is displayed in only first touch display and second application D2 is again displayed in the second touch display).
Motivation to combine is similar to motivation cited in claim 1. 
 
Claims 9-16 are canceled.

Consider claim 17 is rejected for similar reasons to claim 1 with control unit (Also see fig. 5 CPU, Para 0028 processor. Also see Para 0029 application specific integrated circuits ASICS);  
 
Consider claim 18. Chambers as modified by Sirpal2 and Smith discloses the apparatus of claim 17, wherein the at least one of the plurality of touch inputs comprises one of: 
a drag & drop gesture; and a flick gesture (Chambers Para 0016 and 0017 Flick gesture). 
 
Consider claim 19. Chambers as modified by Sirpal2 and Smith discloses the apparatus of claim 17, wherein the control unit detects arrivals of the plurality of touch inputs in the second touch display using times, areas, or directions in which the plurality of touch inputs are detected (See Chambers Para 0016 and 0017, the parameters of this gesture can accomplish the selection of an object to be moved, the trajectory and speed of the object along the trajectory, the behavior across the discontinuity and the final position of the object. Note that speed = distance/time).

Claim 20 is canceled.
 
Consider claim 21. Chambers as modified by Sirpal2 and Smith discloses the method of claim 1, wherein the electronic device comprises a first housing comprising the first touch display and a second housing comprising the second touch display and wherein the second housing is connected to the first housing by a hinge (Chambers para 0015 first touch screen and second touch screen 104 are separated by a hinge. The housing frame is partly shown as the border area of the first and second touch displays see fig 1 102 104).

Claims 23-26 are canceled.

Claim 27 is rejected for similar reasons to claim 21.

 
2.	Claims 22 and 28  is rejected under 35 U.S.C. 103(a) as being unpatentable over Chambers is view of Sirpal2 in view of Smith and further in view of Fuyuno et al. US 20110115737.

Consider claim 22. Chambers as modified by Sirpal2 and Smith discloses the method of claim 21, further comprising rotating at least one of the first touch display and the second touch display about a hinge (Chambers para 0015 first touch screen and second touch screen 104 are separated by a hinge) but does not explicitly disclose rotating the first touch display and second touch display about a hinge.
Fuyuno however discloses rotating the first touch display and second touch display about a hinge (fig 1 and fig 3 hinge 3 first touch display 10 and second touch display 20 Para 0047 Para 0088 rotation angle of the hinge. Also see fig 13 rotated by 90 degrees).
Chambers as modified by Sirpal2 and Smith contains a "base" device/method of displaying screens on multiple touch displays.  Fuyuno contains a "comparable" device/method of displaying screens on multiple touch displays that has been improved in the same way as the claimed invention.  The known "improvement" of Fuyuno could have been applied in the same way to the "base" device/method of Chambers as modified by Sirpal2 and Smith and the results would have been predictable and resulted in rotating the first touch display and second touch display about a hinge.  Furthermore, both Chambers as modified by Sirpal2 and Smith and Fuyuno and use and disclose similar 
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.

Claim 28 is rejected for similar reasons to claim 22.



III. RESPONSE TO ARGUMENTS
Applicant's arguments have been fully considered but are moot in view of new grounds of rejection.
The Applicant argues (page 8) that the combination of Chambers and Sirpal2 fails to teach the features of the amended claims.  The Applicant argues that the combination does not disclose “wherein the third screen is not a screen in which the first screen is enlarged”. For example, the Applicant argues (page 8) that in Sirpal2 A1 screen is displayed on a part area of the two displays the size of the existing A1 screen may not be enlarged but the A1 screen cannot be displayed in the entire area of the right display. 
The Office respectfully disagrees. First, see fig A below where different “entire areas” in the display screens are shown. The claims have not limited the “entire area” of the display screen. Thus, a 

    PNG
    media_image2.png
    568
    913
    media_image2.png
    Greyscale


For at least these reasons the combined teachings of cited references still read on the claimed invention.


IV. CONCLUSION

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 02/22/2021Primary Examiner, Art Unit 2692